Citation Nr: 0815918	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  98-18 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a respiratory disorder 
to include asbestosis.  


[The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for degenerative joint disease of the lumbosacral 
spine with degenerative disc disease at L5-S1, whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss, entitlement to service connection for 
osteoarthritis of the left shoulder, entitlement to service 
connection for osteoarthritis of the right shoulder, and 
entitlement to service connection for a sleep disorder are 
addressed in a separate decision under a different docket 
number.]  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to 
September 1966.   

This matter returns to the Board of Veterans' Appeals (Board) 
following remands dated in February 2001 and November 2003.  
This matter was originally on appeal from a rating decision 
issued in September 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The record shows that the veteran presented hearing testimony 
pertinent to the issue on appeal before Veterans Law Judge 
Holly E. Moehlmann at the Waco RO in March 2000.  The hearing 
transcript is associated with the claims file and has been 
reviewed.  

In February 2001, the Board found the issue of entitlement to 
service connection for a respiratory disorder claimed as 
asbestosis to be reopened by way of the submission of new and 
material evidence and remanded the issue to the RO for 
further development.  

In November 2003, the Board again remanded the issue of 
entitlement to service connection for a respiratory disorder 
including asbestosis for further development.  

While the case was in remand status, the veteran perfected 
appeals with several additional issues, which have been set 
forth on the title page of this remand.  In January 2008, the 
veteran testified before Veterans Law Judge John E. Ormond, 
Jr. with respect to those claims as well as the issue on 
appeal at the Waco RO.  The hearing transcript is associated 
with the veteran's claims file and has been reviewed.  The 
Board will issue a separate decision regarding the additional 
claims that were the subject of the January 2008 Board 
hearing.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2007).  

The Board further notes that the issue of entitlement to 
service connection for a sleep disorder was included in the 
prior February 2001 and November 2003 Board Remands.  
However, as explained in the February 2001 Board remand, the 
RO had not certified the issue of entitlement to service 
connection for a sleeping disorder at the time of the October 
2000 Travel Board hearing and the only issue addressed at the 
hearing was entitlement to service connection for a 
respiratory disorder.  As a result, the Board remanded the 
issue to the RO for clarification regarding whether the 
veteran still desired a hearing on the issue of service 
connection for a sleep disorder, as he had indicated in 
correspondence submitted during the course of the appeal.  As 
the veteran did not present hearing testimony with respect to 
the issue of service connection for a sleeping disorder at 
the October 2000 Travel Board hearing, that issue will be 
addressed in a separate decision along with the other 
additional issues that have been perfected during the course 
of remand.  38 C.F.R. § 20.707 (2007).    

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, his appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure due process and allow 
the RO to comply with previous remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In the February 2001 Remand, the Board instructed the RO, in 
pertinent part, to afford the veteran with an examination by 
an appropriate specialist to determine the nature and likely 
etiology of any respiratory disorder and specifically asked 
that the pulmonary specialist provide an opinion as to 
whether or not the veteran had asbestos-related pulmonary 
disease and, if so, the most likely source of exposure to 
asbestos.  

The record shows that the veteran underwent a respiratory 
examination in May 2001, pursuant to the February 2001 
Remand.  At the May 2001 VA respiratory examination, the 
veteran was diagnosed with chronic bronchitis, sleep 
disordered breathing, and history of asbestos exposure with 
interstitial changes on cat scan but no documented 
restriction on pulmonary function tests.  However, the VA 
respiratory examiner (D.D.L., MD) noted that the veteran's 
effort during the pulmonary function tests was felt to be 
"very poor" and results were reported as technically 
inadequate.  Dr. D.D.L. also noted that the veteran did not 
appear for repeat pulmonary function testing on May 30, 2001.  
The Board further observes that Dr. D.D.L. did not provide an 
opinion regarding the etiology of the veteran's diagnosed 
respiratory disorders or specifically address whether or not 
the veteran had asbestos-related pulmonary disease and, if 
so, the most likely source of exposure to asbestos.  

In the November 2003 Board Remand, the Board instructed the 
RO, in pertinent part, to afford the veteran with a 
respiratory examination and asked the respiratory examiner to 
identify any respiratory disabilities that the veteran had 
including any asbestosis.  The Board also asked the examiner 
to offer an opinion regarding whether it is at least as 
likely as not that any respiratory disability is related to 
service to include in-service Agent Orange or asbestos 
exposure. 

Pursuant to the November 2003 Board Remand, the veteran 
underwent a second respiratory examination in August 2004.  
The August 2004 VA respiratory examiner (V.M., MD) noted the 
following: the veteran had sleep disordered breathing; there 
was "no evidence of clinically significant asbestos lung 
disease"; and there was no evidence in the literature that 
links the exposure to Agent Orange or asbestos with the 
development of sleep disordered breathing.  However, Dr. V.M. 
appeared only to consider the question of whether the veteran 
had a sleep disorder and, if so, whether it was related to 
Agent Orange exposure or asbestos exposure.  Indeed, Dr. V.M. 
specifically referenced the veteran's claim for service 
connection for sleep apnea as well as the medical questions 
pertaining to the veteran's sleep disorder in the text of the 
examination report.  He made no mention of the veteran's 
separate claim for a respiratory disorder and did not address 
whether the veteran had a respiratory disorder other than 
sleep disordered breathing related to service to include 
Agent Orange or asbestos exposure.  Thus, it appears that Dr. 
V.M. incorrectly believed that he was evaluating the veteran 
for a sleep disorder rather than a respiratory disorder at 
the August 2004 VA medical examination.  The Board further 
notes that earlier medical evidence of record to include the 
May 2001 VA respiratory examination report includes multiple 
findings of chronic bronchitis.  Additionally, several of the 
veteran's VA treatment records dated in 2007, which were not 
of record at the time of the August 2004 VA respiratory 
examination, include diagnoses of chronic obstructive 
pulmonary disease (COPD).  Therefore, there is medical 
evidence to indicate that the veteran currently suffers from 
respiratory disorders other than sleep disordered breathing.  

As the May 2001 and August 2004 VA respiratory examinations 
are inadequate for reasons explained above, the Board finds 
that a remand for another VA respiratory examination and 
medical nexus opinion is warranted in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with a 
respiratory examination to determine the 
identity and etiology of any respiratory 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should identify any respiratory 
disorder found on examination and should 
state whether any respiratory disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to 
active military service to include any 
symptomatology shown therein.  The 
examiner should also specifically provide 
an opinion regarding whether or not any 
respiratory disorder found on examination 
is at least as likely as not related to 
Agent Orange exposure or asbestos 
exposure.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.   

2.  After additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
	Holly E. Moehlmann	John E. Ormond, Jr.   
	   Veterans Law Judge                               
	Veterans Law Judge
           Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
Michelle L. Kane 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



